       Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 1 of 16 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

MIDDLESEX INSURANCE                               §
COMPANY,                                          §
                                                  §
       Plaintiff,                                 §
                                                  §
vs.                                                                    1:20-CV-037-SA-DAS
                                                  § CIVIL ACTION NO.:_________________
                                                  §
COLUMBUS MUNICIPAL                                §
SCHOOL DISTRICT,                                  §
                                                  §
       Defendant.                                 §

                      PETITION FOR DECLARATORY JUDGMENT

       COMES NOW Plaintiff Middlesex Insurance Company (“Middlesex”) and, pursuant to

Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201, submits this Petition for Declaratory

Judgment against Defendant Columbus Municipal School District (“CMSD”), and states as follows:

       1.      This is an action for declaratory relief for the purpose of resolving an actual

controversy concerning the availability and scope of insurance coverage under the insurance policy

described below.

       2.      This declaratory action arises out of a claim for insurance benefits under a

commercial property insurance policy that Middlesex issued to CMSD.

                                            PARTIES

       3.      Plaintiff Middlesex is a corporation organized and existing under the laws of the State

of Wisconsin, with its principal place of business in Stevens Point, Wisconsin.

       4.      Defendant CMSD is a governmental entity of the State of Mississippi, with its

principal place of business in Columbus, Mississippi.
        Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 2 of 16 PageID #: 2




                                   JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because complete diversity of citizenship exists between Middlesex and CMSD, and the

amount in controversy, exclusive of interest and costs, exceeds $75,000.

        6.      Venue in the Northern District of Mississippi is proper pursuant to 28 U.S.C. §

1391(b) because CMSD is located in this District, the events giving rise to this litigation occurred

in this District, and the property that is the subject of this litigation is located in this District.

                                    FACTUAL BACKGROUND

A.      The Policy.

        7.      Middlesex issued a commercial insurance policy to CMSD bearing policy number

A0082774001, for the policy period July 1, 2018 to July 1, 2019 (“the Policy”).

        8.      The Policy provided coverage to CMSD for twenty different buildings at twelve

different locations.

        9.      The loss pertinent to this action occurred at property located at 916 20th Street North,

Columbus, Mississippi 39701-3826. The Policy insured three buildings at this location:

                7       1        916 20th St. N
                                 Columbus, MS 39701-3826

                7       2        916 20th St. N
                                 Columbus, MS 39701-2826

                7       3        916 20th St. N
                                 Columbus, MS 39701-3826


        10.     The Policy provided property coverage to the buildings and was subject to a single

$110,048,370 Blanket Limit.


                                                     2
       Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 3 of 16 PageID #: 3




       11.    The Policy also provided extra expense coverage which was subject to a $100,000

per-building Indirect Loss Blanket Limit:

              c.      Indirect Loss Blanket Limit

                      The Indirect Loss Blanket Limit shown in the Declarations
                      applies separately to each building specifically described in
                      the Declarations.

                      At the time of the loss you may apportion the Indirect Loss
                      Blanket Limit to any coverage subject to the limit, or to any
                      combination of coverages subject to the limit. The total
                      amount apportioned at a building may not exceed the Indirect
                      Loss Blanket Limit.

                      If a specific Limit of Insurance is shown in the Declarations
                      for a coverage subject to the Indirect Loss Blanket Limit, the
                      specific limit applies in addition to any amount apportioned
                      under the Indirect Loss Blanket Limit

       12.    The “Indirect Loss Blanket Limit” applied on a per-building basis:

       Special Broadened Property Coverage Endorsement

       Direct Loss Blanket Limit             $250,000       Per building per occurrence
       Indirect Loss Blanket Limit           $100,000       Per building per occurrence
       Crime Loss Blanket Limit              $ 50,000                   Per occurrence


       13.    The Policy contained a $10,000 deductible.

       14.    The Policy provided coverage to CMSD as follows:

              A.      Coverage

                      We will pay for direct physical loss of or damage to Covered
                      Property at the premises described in the Declarations caused
                      by or resulting from any Covered Cause of Loss.

       15.    “Covered Property” only included buildings or structures set out in the Declarations:

              1.      Covered Property


                                                3
       Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 4 of 16 PageID #: 4




                      Covered Property, as used in this Coverage Part, means the type of
                      property described in this section A.1., and limited in A.2. Property
                      Not Covered, if a Limit of Insurance is shown in the Declarations for
                      that type of property.

               a.     Building, meaning the building or structure described in the
                      Declarations, including:

                      (1)     Completed additions;
                      (2)     Fixtures, including outdoor fixtures;
                      (3)     Permanently installed:
                              (a)     Machinery; and
                              (b)     Equipment;
                      (4)     Personal Property owned by you that is used to maintain or
                              service the building or structure or its premises, including:
                              (a)     Fire-extinguishing equipment;
                              (b)     Outdoor furniture;
                              (c)     Floor Coverings; and
                              (d)     Appliances used for refrigerating, ventilating,
                                      cooking, dishwashing, or laundering;

       16.     However, the Policy contained certain conditions all of which have to be met for the

policy to afford coverage:

               3.     Duties In The Event of Loss Or Damage
                      a.     You must see that the following are done in the event of loss
                             or damage to Covered Property:
                             (1)    Notify the policy is a law may have been broken;
                             (2)    Give us prompt notice of the loss or damage. include
                                    a description of the property involved;
                             (3)    As soon as possible, give us a description of how,
                                    when and where the loss or damage occurred.
                             (4)    Take all reasonable steps to protect the Covered
                                    Property from further damage, and keep a record of
                                    your expenses necessary to protect the Covered
                                    Property, for consideration in settlement of the claim.
                                    This will not increase the Limit of Insurance.
                                    However, we will not pay for any subsequent loss or
                                    damage resulting from a cause of loss that is not a
                                    Covered Cause of Loss. Also, if feasible, set the
                                    damaged property aside and in the best possible order
                                    for examination.


                                                4
       Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 5 of 16 PageID #: 5




                               (5)    At our request, give us complete inventories of
                                      damaged and undamaged property.                Include
                                      quantities, costs, values and amount of loss claimed.
                               (6)    As often as may be reasonably required, permit us to
                                      inspect the property proving the loss or damage and
                                      examine your books and records.
                                      Also permit us to take samples of damaged and
                                      undamaged property for inspection, testing and
                                      analysis, and permit us to make copies from your
                                      books and records.
                               (7)    Send us a signed, sworn proof of loss containing the
                                      information we request to investigate the claim. You
                                      must do this within 60 days after our request. We will
                                      supply you with the necessary forms.
                               (8)    Cooperate with us in the investigation and settlement
                                      of the claim.


       17.     These “Duties In The Event Of Loss Or Damage” included a requirement that CMSD

provide documents and information requested by Middlesex to support the claim and to provide a

signed, sworn proof of loss and cooperating with Middlesex in the investigation of the claim.

B.     The Claim.

       18.     On February 23, 2019, a tornado damaged four buildings, all of which were located

at 916 20th Street North, Columbus, MS 39701-3826.

       19.     CMSD sought coverage for all four buildings; however, only three of the buildings

were listed on the Policy.

       20.     Of the three buildings listed on the Policy, one of them housed CMSD’s Hunt

Alternative School (“HAS Building”), while the other two were used exclusively for storage.

       21.     CMSD also seeks coverage for a fourth building that was also at the 20th Street

location, which was being used as a museum and cultural center (“the Museum Building”); however,

that building was not listed on the Policy.


                                                5
       Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 6 of 16 PageID #: 6




       22.     CMSD submitted a claim for insurance benefits to Middlesex for all four buildings

as a result of the storm and resultant damage.

       23.     After receiving the claim, Middlesex began its investigation and adjustment.

       24.     In March of 2019, Middlesex provided CMSD with estimates from its building

consultant, DE General. Those estimates determined both the combined replacement cost value

(“RCV”) and, subtracting recoverable depreciation, the actual cash value (“ACV”) of the physical

damages to the three buildings listed on the Policy.

       25.     On March 7, 2019, Middlesex informed CMSD that the Museum Building was not

covered under the Policy.

       26.     On April 5, 2019, Middlesex provided CMSD with a blank proof of loss form to be

completed as part of the claim. With it, Middlesex also requested that CMSD provide

documentation to support its damage claim along with the signed sworn proof of loss. Specifically,

Middlesex requested itemized estimates to repair or replace Covered Property; reports prepared by

architects and engineers; receipts or invoices for amounts expended for emergency services or

anything else being claimed; and an itemized inventory of damaged Business Personal Property,

which was to include quantities, values, and the amount of loss.

       27.     On June 13, 2019, CMSD provided Middlesex with its signed, sworn proof of loss

(the “POL”). Through the POL, CMSD sought coverage for all four buildings, including the three

buildings listed in the Policy, as well as the Museum Building that was not listed in the Policy:




                                                 6
       Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 7 of 16 PageID #: 7




       28.     Through the POL, CMSD claimed damages well in excess of Middlesex’s estimates:




       29.     Despite Middlesex’s requests for detailed estimates supporting the building claims

made in the POL, to date, CMSD has only provided Middlesex with a single, a one-page document

generated by its architect, Modern Design Systems (“MDS”), identified as “Hunt Alternative School

- Preliminary Estimate.” The estimate is one page and simply calculated the project costs on a per-

square foot basis providing no itemization or detail nor an explanation of the scope of the proposed

repairs. In addition the Preliminary Estimate contained significant unexplained demolition costs and

unexplained architect and engineer fees and contingencies totaling $1,318,747. The MDS

Preliminary Estimate estimates to total cost of the project to be $13,500,000.

       30.     CMSD’s POL claims $14,110,937 in total damages. Of that amount, $14,071,460.92

applies to the buildings. Based on inspection, Middlesex determined that the combined RCV of the

damage to the three buildings listed in the Policy is $4,833,198.21. Subtracting the recoverable

depreciation amount of $1,560,751.01 (“Depreciation Holdback amount”), Middlesex also

determined that the combined ACV of the damage to the three buildings listed on the Policy was

$3,272,447.20. Pursuant to the terms of the Policy, Middlesex has issued payments for the ACV of




                                                 7
       Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 8 of 16 PageID #: 8




the damages in that amount1. The difference between the amount CMSD claims in the POL for

building damage and Middlesex’s RCV damage amount is $9,230,721.79.

       31.     On June 21, 2019, Middlesex acknowledged receipt of the POL. However, in

response, Middlesex requested that CMSD provide documentation to support the claimed damage

amount in the POL, including:

               •      additional information on the Business Personal Property claim;

               •      copies of any reports generated by any architects or engineers relating the
                      damage, which were originally requested in April;

               •      a detailed explanation as to why a preliminary estimate included demolition
                      of the main building;

               •      information explaining the allocation of $1,318,747 in architect and engineer
                      fees and contingencies;

               •      any work proposals that were received in response to the MDS estimate; and

               •      any estimates created by CMSD’s architects.

       32.     The information and documents requested were material and necessary for Middlesex

to evaluate CMSD’s claim in the POL, especially in light of the discrepancy between CMSD’s claim

and Middlesex’s estimate.

       33.     In the June 21 letter, Middlesex again confirmed that the Museum Building was not

covered under the Policy.

       34.     In response to Middlesex’s request, CMSD provided the following:


       1
        Middlesex has estimated the RCV of the damage to the three buildings listed in the Policy,
but has only paid the ACV to date. However, if CMSD incurs repair costs in completing repairs to
the damaged property beyond the ACV amount, Middlesex recognizes that CMSD can seek to
recover those additional incurred repair costs from the Depreciation Holdback amount. However,
CMSD is only entitled to the withheld depreciation if repairs are completed, and is not entitled to
any additional payments beyond the Depreciation Holdback amount.

                                                8
       Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 9 of 16 PageID #: 9




               •       the AIA Standard Form of Agreement between CMSD and Weathers
                       Construction, Inc.;

               •       two emergency services proposals from building contractors;

               •       invoices from MDS; and

               •       certain business personal property documentation.

       35.     However, CMSD did not provide Middlesex with any information in the categories

previously requested, including:

               •       complete information regarding its Business Personal Property claim;

               •       any explanation supporting the claim that complete demolition was required;

               •       an allocation of the architect and engineer costs;

               •       any work proposals received based on the MDS Preliminary Estimate; or

               •       any itemized estimates provided by architects or engineers for work to be
                       conducted.

       36.     On August 7, 2019, Middlesex again wrote to CMSD and raised certain issues

regarding the POL. Specifically, Middlesex again noted that the damages claimed in the POL were

unsupported; that the POL damages appeared to include significant costs that were unnecessary; that

architect and engineer fees were excessive; that certain costs could not be evaluated until work was

complete; that the POL did not include any damages for Business Personal Property; and the POL

did not include an ACV amount. CMSD has not provided all of the requested information to support

its claimed damages in the POL.

       37.     In addition to the claim for building damages, CMSD also made claims for payment

under the Extra Expense coverage in the Policy for re-location costs incurred exclusively as a result




                                                 9
      Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 10 of 16 PageID #: 10




of relocating the alternative school operations that were located in the damaged HAS Building

(“Extra Expense claim”)

       38.     In total, CMSD claimed it incurred $208,273.41 through its Extra Expense claim, and

that it expects to incur an additional $135,346.15.

       39.     On April 30, 2019, Middlesex issued payment to CMSD in the amount of $100,000

for the Extra Expense claim, which represented exhaustion of the Indirect Loss Blanket Limit

applicable to the Extra Expense coverage in the Policy.

       40.     On November 11, 2019, CMSD disputed the application of the $100,000 Indirect

Loss Blanket Limit to its Extra Expense claim, claiming it was entitled to additional limits because

multiple buildings were damaged. Middlesex rejected CMSD’s claim for additional extra expenses

beyond the single $100,000 Indirect Loss Blanket Limit applicable to the HAS Building because the

limit applies on a per-building basis and all of the extra expenses claimed were incurred as a result

of damage to only the HAS Building.

       41.     To date, Middlesex has made payments to CMSD totaling $3,619,480.12 This

amount includes the ACV for damage to the three buildings listed in the Policy as estimated by

Middlesex, the $100,000 Indirect Loss Blanket Limit applicable to the Extra Expense claim, and

Business Personal Property payments.

       42.     Based on its POL, CMSD claims $14,071,460.92 in building damages. The

difference between CMSD’s claimed building damage amount and Middlesex’s RCV amount is

$9,230,721.79. In addition, upon information and belief, CMSD claims an additional $243,619.56

in additional re-location expenses related to the re-location of the alternative school from the HAS

Building.


                                                 10
      Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 11 of 16 PageID #: 11




       43.     CMSD is not entitled to any additional payments under the Indirect Loss Blanket

Limit because Middlesex has exhausted the coverage limit under the Policy.

       44.     CMSD is not entitled to any additional Building damage coverage, beyond the

potential recovery of the deprecation holdback amount identified by Middlesex, because it has failed

to substantiate its building damage claim made in the POL claim with the additional documents and

information requested by Middlesex.

       45.     CMSD is not entitled to coverage for any damage to the Museum Building because

it is not covered under the Policy.

       46.     An actual controversy exists concerning the nature and extent of Middlesex’s

obligations under the Policy, and Middlesex brings this action to resolve those issues.

COUNT I - DECLARATORY JUDGMENT THAT CMSD IS NOT ENTITLED TO ANY
  ADDITIONAL COVERAGE UNDER THE INDIRECT LOSS BLANKET LIMIT

       47.     Middlesex re-alleges and incorporates by reference the allegations contained in

Paragraphs 1-46 as if fully set forth herein.

       48.     The Policy contains an Indirect Loss Blanket Limit which contains a per-building

coverage limit of $100,000.

       49.     The Indirect Loss Blanket Limit limits the coverage provided for extra expenses

incurred as a result of physical damage to Covered Property.

       50.     All of CMSD’s re-location expenses were related exclusively to the re-location of

its alternative school, which was housed in only one of the damaged buildings, the HAS Building.

       51.     Because the entirety of CMSD’s Extra Expense claim is made up of re-location

expenses incurred as a result of the damage to the HAS Building only, a single, per-building

$100,000 Indirect Loss Blanket limit applies to CMSD’s Extra Expense claim.

                                                11
      Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 12 of 16 PageID #: 12




        52.     Middlesex paid the $100,000 Policy limit to CMSD.

        53.     CMSD seeks at least an additional $200,000 under the Indirect Loss Blanket Limit.

        54.     Because Middlesex has exhausted its applicable Policy limit, CMSD is not entitled

to any additional payments under the Indirect Loss Blanket Limit.

        WHEREFORE, PREMISES CONSIDERED, Middlesex requests the following relief:

        (A)     That this Honorable Court take jurisdiction of this Petition;

        (B)     That this Honorable Court order, adjudge, and decree that this is a proper case for

declaratory judgment and other relief requested, and that there is a bona fide controversy between

the parties as to their legal rights, status, and liabilities;

        (C)     That the process for this Honorable Court be issued to CMSD as provided by law and

the rules of this Court and that CMSD be ordered to respond to this Petition within the time

prescribed by law or, in the event of a failure to do so, suffer a decree pro confesso;

        (D)     That, upon final hearing of this cause, this Honorable Court will order, adjudge, and

decree the rights, duties, and obligations under the Policy;

        (E)     That, upon final hearing of this cause, this Honorable Court will order, adjudge, and

decree that Middlesex does not owe any additional payment under the Indirect Loss Blanket Limit;

and

        (F)     That, if Middlesex is mistaken in any special relief herein prayed for, then it prays

for such other, further, more general relief to which it may be entitled.

COUNT II - DECLARATORY JUDGMENT THAT CMSD IS NOT ENTITLED TO ANY
                  ADDITIONAL BUILDING COVERAGE

        55.     Middlesex re-alleges and incorporates by reference the allegations contained in

Paragraphs 1-54 as if fully set forth herein.

                                                     12
      Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 13 of 16 PageID #: 13




       56.     Middlesex has issued payments for the ACV of the building damages to Covered

Property in the amount of $3,272,447.20. Middlesex has evaluated the damages to the three

buildings listed in the policy and identified the RCV of the damage as $4,833,198.21.

       57.     CMSD claims $14,071,460.92 in building damages, a difference of $9,230,721.79

from Middlesex’s RCV estimate.

       58.     Middlesex requested that CMSD provide it with documentation, including but not

limited to, detailed estimates, bids, contract, and other documents to support its $14,071,460.92

building damage claim.

       59.     The documents and information requested were necessary and material to

Middlesex’s investigation and adjustment of the claim.

       60.     CMSD has refused to provide any estimates, contracts, or bids to support its claim

beyond a one-page “Preliminary Estimate” from its architect to support its claim for more than $14

million in building damages.

       61.     CMSD failed to comply with the policy conditions.

       62.     CMSD’s failure precludes it from recovering any additional payments for damage

to the three buildings identified in the Policy (other than incurred repair costs recoverable from the

Depreciation Holdback amount) beyond the amounts contained in the Middlesex estimates

($3,272,447.20 in ACV and $4,833,198.21 in RCV).

       63.     Because CMSD is not entitled to any further payments, Middlesex is relieved of its

obligation to make any additional payments to CMSD (other than incurred repair costs recoverable

from the Depreciation Holdback amount)

       WHEREFORE, PREMISES CONSIDERED, Middlesex requests the following relief:


                                                 13
      Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 14 of 16 PageID #: 14




        (A)     That this Honorable Court take jurisdiction of this Petition;

        (B)     That this Honorable Court order, adjudge, and decree that this is a proper case for

declaratory judgment and other relief requested, and that there is a bona fide controversy between

the parties as to their legal rights, status, and liabilities;

        (C)     That the process for this Honorable Court be issued to CMSD as provided by law and

the rules of this Court and that CMSD be ordered to respond to this Petition within the time

prescribed by law or, in the event of a failure to do so, suffer a decree pro confesso;

        (D)     That, upon final hearing of this cause, this Honorable Court will order, adjudge, and

decree the rights, duties, and obligations under the Policy;

        (E)     That, upon final hearing of this cause, this Honorable Court will order, adjudge, and

decree that Middlesex does not owe any additional payment for the three covered buildings; and

        (F)     That, if Middlesex is mistaken in any special relief herein prayed for, then it prays

for such other, further, more general relief to which it may be entitled.

COUNT III - DECLARATORY JUDGMENT THAT THE MUSEUM BUILDING IS NOT
                    COVERED UNDER THE POLICY

        64.     Middlesex re-alleges and incorporates by reference the allegations contained in

Paragraphs 1-63 as if fully set forth herein.

        65.     The loss occurred at property located at 916 20th Street North, Columbus, Mississippi

39701-3826.

        66.     The Policy covers three separate buildings at that location: a building housing an

alternative school, and two buildings serving as storage locations.

        67.     A fourth building is also located at the property – the Museum Building.




                                                     14
      Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 15 of 16 PageID #: 15




        68.     CMSD claims that the Museum Building was also damaged, and seeks coverage for

that claimed damage.

        69.     The Museum Building is not covered under the Policy.

        70.     Because the Museum Building is not covered, CMSD is not entitled to any payments

for damage to the Museum Building.

        WHEREFORE, PREMISES CONSIDERED, Middlesex requests the following relief:

        (A)     That this Honorable Court take jurisdiction of this Petition;

        (B)     That this Honorable Court order, adjudge, and decree that this is a proper case for

declaratory judgment and other relief requested, and that there is a bona fide controversy between

the parties as to their legal rights, status, and liabilities;

        (C)     That the process for this Honorable Court be issued to CMSD as provided by law and

the rules of this Court and that CMSD be ordered to respond to this Petition within the time

prescribed by law or, in the event of a failure to do so, suffer a decree pro confesso;

        (D)     That, upon final hearing of this cause, this Honorable Court will order, adjudge, and

decree the rights, duties, and obligations under the Policy;

        (E)     That, upon final hearing of this cause, this Honorable Court will order, adjudge, and

decree that the Museum Building is not covered under the Policy and that Middlesex does not owe

any coverage for the Museum Building; and

        (F)     That, if Middlesex is mistaken in any special relief herein prayed for, then it prays

for such other, further, more general relief to which it may be entitled.




                                                     15
     Case: 1:20-cv-00037-SA-DAS Doc #: 1 Filed: 03/04/20 16 of 16 PageID #: 16




                                             Respectfully submitted,


                                             s/Brenen G. Ely
                                             Brenen G. Ely (Bar # 105795)
                                             Counsel for Middlesex Insurance Company

OF COUNSEL:
ELY & ISENBERG, LLC
2100-B SouthBridge Parkway, Suite 380
Birmingham, Alabama 35209
Telephone: (205) 313-1200
Facsimile: (205) 313-1201
bely@elylawllc.com




DEFENDANT TO BE SERVED VIA PROCESS SERVER:

Columbus Municipal School District
c/o Cherie Antoinette Labat
2630 McArthur Drive
Columbus, Mississippi 39705




                                        16
